Case 6:19-cv-00045-JDK-JDL Document 48 Filed 06/11/20 Page 1 of 5 PageID #: 348



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


 JEREMY LAYMANCE and MORGAN                        §
 LAYMANCE,                                         §
                                                   §        Case No. 6:19-CV-45-JDK-JDL
                                                   §
         Plaintiffs,                               §
                                                   §
 v.                                                §
                                                   §
 GREG TAYLOR, RONNIE FOSTER,                       §
 MATTHEW HESTER, SHARON VAN                        §
 COMPERNOLLE, and  JOHN VAN                        §
 COMPERNOLLE,                                      §
                                                   §
                                                   §
         Defendants.

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        This action was referred to United States Magistrate Judge John D. Love pursuant to 28

 U.S.C. § 636.     Docket No. 3.   The Report and Recommendation of the Magistrate Judge

 (Docket No. 43, the “Report”), which contains his findings, conclusions, and recommendations

 regarding Defendants Greg Taylor, Ronnie Foster, and Matthew Hester’s Motion to Dismiss

 (Docket No. 39) has been presented for consideration. The Report recommends the motion be

 granted as to all of Plaintiffs’ claims against Defendants Taylor and Hester, but denied as to

 Plaintiffs’ Fourth Amendment claim against Defendant Foster. Docket. No. 43 at 1–2. The Report

 also recommends that all claims against Defendants Sharon Van Compernolle and John Van

 Compernolle be dismissed with prejudice. Id. On May 27, 2020, Plaintiff Jeremy Laymance filed

 objections to the Report. Docket No. 45.

        In this action, Plaintiffs allege violations of their Fourth Amendment, Fifth Amendment,

 and Fourteenth Amendment rights pursuant to 42 U.S.C. § 1983, as well as claims for abuse of

                                               1
Case 6:19-cv-00045-JDK-JDL Document 48 Filed 06/11/20 Page 2 of 5 PageID #: 349



 process, conspiracy, and malicious prosecution stemming from a series of incidents that ultimately

 resulted in Plaintiffs losing custody of their child, J.L. Docket. No. 7. The Court issued two

 previous Reports and Recommendations dismissing Plaintiffs’ claims against former Defendants

 Jeffrey Coe and Felicia Hickerson. Docket. Nos. 24, 36. Defendants Greg Taylor, Ronnie Foster,

 and Matthew Hester then filed a motion to dismiss Plaintiffs’ complaint for failure to state a claim

 upon which relief may be granted. Docket. No. 39.

        The Court reviews objected-to portions of the Magistrate Judge’s Report and

 Recommendation de novo. See FED. R. CIV. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge of the

 court shall make a de novo determination of those portions of the report or specified proposed

 findings and recommendations to which objection is made.”). The Court conducting a de novo

 review examines the entire record and makes an independent assessment under the law. Douglass

 v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

 days). The Court reviews all other aspects of the Report and Recommendation to determine

 whether it is clearly erroneous or contrary to law. See FED. R. CIV. P. 72; 28 U.S.C. § 636(b)(1);

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989).

        Applying that standard of review here, the Court concludes that Plaintiffs’ objections are

 without merit and that the findings and conclusions of the Magistrate Judge are correct. Plaintiff’s

 first objection is that the Report’s recommendation of dismissal of the Van Compernolles conflicts

 with a holding from the United States District Court for the Eastern District of Arkansas, where

 Plaintiffs had filed a parallel action. Docket No. 45 at ¶¶ 2, 4; see Laymance v. Shourd, et al., No.

 4:17-CV-00303-DPM-JTR, Docket No. 26. In that action, the court performed a review of

 Plaintiffs’ amended complaint pursuant to 28 U.S.C. § 1915(e)(2) and held that Plaintiffs had



                                                  2
Case 6:19-cv-00045-JDK-JDL Document 48 Filed 06/11/20 Page 3 of 5 PageID #: 350



 provided sufficient details to state “plausible claims for malicious prosecution and abuse of

 process” against the Van Compernolles. Laymance v. Shourd, et al., No. 4:17-CV-00303-DPM-

 JTR, Docket No. 26 at ¶ 6.

        As an initial matter, the Court is not bound to follow the decision of the district court in

 Arkansas. See, e.g., Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011) (internal citations omitted)

 (“A decision of a federal district court judge is not binding precedent in either a different judicial

 district, the same judicial district, or even upon the same judge in a different case.”). Further, the

 Plaintiffs’ amended complaint in the Arkansas action includes numerous allegations of specific

 acts by the Van Compernolles that are not present in the amended complaint before this Court.

 Compare Docket No. 7 at 11–14, with Laymance v. Shourd, et al., No. 4:17-CV-00303-DPM-JTR,

 Docket No. 23 at 14–15.          Finally, binding precedent supports the Magistrate Judge’s

 recommendation of dismissal here. Plaintiffs’ malicious prosecution claim was subsumed by their

 Fourth Amendment claim, as a freestanding claim for malicious prosecution is not available under

 § 1983. Castellano v. Fragozo, 352 F.3d 939, 958 (5th Cir. 2003) (en banc). And Plaintiffs’ abuse

 of process claim was both conclusory and barred by the Rooker-Feldman doctrine. District of

 Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Hale v. Harney, 786 F.2d 688,

 691 (5th Cir. 1986); Liedtke v. State Bar of Texas, 18 F.3d 315, 317 (5th Cir. 1994) (finding that

 “federal district courts lack jurisdiction to entertain collateral attacks on state court judgments”);

 Docket No. 36 at 10–11.

        Plaintiff’s second objection is that the Report and Recommendation erroneously dismissed

 the Van Compernolle Defendants by evaluating Plaintiffs’ claims sua sponte. According to

 Plaintiff, the Magistrate Judge “essentially advocat[ed] for the Van Compernolle Defendants with

 a defense not raised in their answer.” Docket No. 45 at 2. But a district court may sua sponte



                                                   3
Case 6:19-cv-00045-JDK-JDL Document 48 Filed 06/11/20 Page 4 of 5 PageID #: 351



 dismiss a complaint under Rule 12(b)(6) “as long as the procedure employed is fair.” Carroll v.

 Fort James Corp., 470 F.3d 1171, 1177 (5th Cir. 2006) (citation omitted); see generally 5A

 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1357 (3d ed. 2020).

 Although fairness in this context usually “requires both notice of the court’s intention and an

 opportunity to respond,” Carroll, 470 F.3d at 1177, sua sponte dismissal without notice and

 opportunity to respond may be appropriate when there is no prejudice to the plaintiff because the

 plaintiff “make[s] the same allegations against all defendants.” Taylor v. Acxiom Corp., 612 F.3d

 325, 330 (5th Cir. 2010). That is the case here. Plaintiffs’ claims against the Van Compernolle

 Defendants are identical to those against moving Defendants Greg Taylor, Ronnie Foster, and

 Matthew Hester. See Docket No. 7 at 10–13. And Plaintiffs had notice and an opportunity to

 respond to the arguments made by the moving Defendants, which are the same arguments for

 dismissing the claims against the Van Compernolle Defendants. Plaintiffs have therefore suffered

 no prejudice. See Taylor, 612 F.3d at 330; Associated Recovery v. Does 1-44, 2018 WL 1517863,

 at *16–17 (N.D. Tex. Mar. 28, 2018), aff’d sub nom. Associated Recovery L.L.C. v. Does 1-44,

 769 F. App’x 160 (5th Cir. 2019). Furthermore, Plaintiffs had an opportunity to file—and did

 file—objections to the Magistrate Judge’s recommendation of dismissal of the Van Compernolles,

 further diminishing any risk of prejudice. See, e.g., Alexander v. Trump, 753 F. App’x 201, 208

 (5th Cir. 2018), cert. denied, 139 S. Ct. 1200 (2019); Magouirk v. Phillips, 144 F.3d 348, 359 (5th

 Cir. 1998).

        Having reviewed de novo the portions of the Report and Recommendation to which

 Plaintiffs objected and having reviewed the remainder of the Report and Recommendation for

 clear error or abuse of discretion, the Court agrees with the Magistrate Judge. Accordingly, the

 Court ADOPTS the Report and Recommendation of the United States Magistrate Judge as the



                                                 4
Case 6:19-cv-00045-JDK-JDL Document 48 Filed 06/11/20 Page 5 of 5 PageID #: 352



 findings and conclusions of this Court. All objections are OVERRULED. The motion to dismiss

 filed by Defendants Greg Taylor, Ronnie Foster, and Matthew Hester (Docket No. 39) is

 GRANTED-IN-PART and DENIED-IN-PART.                    Specifically, Plaintiffs’ claims under the

 Fourth Amendment are DISMISSED WITH PREJUDICE as to Defendants Taylor and Hester

 and survive as to Defendant Foster. Plaintiffs’ other claims against Defendants Taylor, Foster, and

 Hester are DISMISSED WITH PREJUDICE. Plaintiffs’ claims against Defendants Sharon Van

 Compernolle and John Van Compernolle are DISMISSED WITH PREJUDICE.

           So ORDERED and SIGNED this 11th day of June, 2020.



                                                     ___________________________________
                                                     JEREMY D. KERNODLE
                                                     UNITED STATES DISTRICT JUDGE




                                                 5
